CLD-107                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2483
                                       ___________

                             IN RE: THOMAS W. OLICK,
                                             Debtor

                                  THOMAS W. OLICK
                                             Appellant

                                             v.

      CITY OF EASTON; COUNTY OF NORTHAMPTON; PORTNOFF LAW
    ASSOCIATES, LTD.; SAL PANTO; HOWARD WHITE; WILLIAM MURPHY
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 5-14-cv-06121)
                     District Judge: Honorable William H. Yohn, Jr.
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 14, 2016
            Before: FISHER, JORDAN, and VANASKIE, Circuit Judges

                            (Opinion filed: January 29, 2016)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Thomas Olick, proceeding pro se, appeals an order of the United States District

Court for the Eastern District of Pennsylvania affirming an order of the United States

Bankruptcy Court. For the reasons that follow, we will affirm the judgment of the

District Court.

       Because we write primarily for the parties, we need only recite the facts necessary

for our discussion. In 2007, Olick filed a Chapter 13 bankruptcy petition. The County of

Northampton, through its Tax Claim Bureau, filed a proof of claim for unpaid real estate

taxes on property which Olick owned and leased to tenants (the Rental Property). Olick

filed an objection to that claim, which the Bankruptcy Court sustained. In 2008, Olick

filed an adversary complaint, alleging that the County impermissibly sought to collect

real estate taxes that were due as of the date of filing of the Chapter 13 petition (pre-

petition taxes). The parties entered into a settlement, which provided that the County

would not take any action to collect any pre-petition real estate taxes. Thereafter, the

County wrote off the pre-petition taxes for the Rental Property; however, there was still a

balance due for post-petition real estate taxes. Meanwhile, the Chapter 13 plan was

confirmed and Olick received a discharge in March 2012. In July 2012, the County

issued a notice of tax sale for the Rental Property, based on unpaid post-petition

delinquent taxes. At the same time, the County issued a notice of tax sale for a vacant lot

(the Lot Property) that was owned by the Olick Family Trust.


                                              2
       Olick returned to Bankruptcy Court in October 2012, filing another adversary

complaint, which he later amended, alleging that the County was impermissibly trying to

collect taxes on the Rental Property and the Lot Property, even though those taxes had

been resolved in the bankruptcy proceedings. Olick alleged that the County’s collection

efforts violated the terms of his confirmed plan, the settlement agreement, and state law.

The County filed a motion for summary judgment, which was supported by tax records

and affidavits from the County’s Revenue Manager. The Bankruptcy Court granted the

summary judgment motion, holding that Olick “failed to raise a disputed issue of fact that

the County made post-confirmation attempts to collect pre-petition debts that were

treated in his confirmed chapter 13 plan . . . .” In re Olick, 517 B.R. 549, 564 (Bankr.

E.D. Pa. 2014). The District Court affirmed the Bankruptcy Court’s decision and this

appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 158(d)(1). “In reviewing a summary

judgment decision of the Bankruptcy Court, we apply, as did the District Court, a plenary

standard to legal issues.” In re Tops Appliance City, Inc., 372 F.3d 510, 513 (3d Cir.

2004). We review the Bankruptcy Court’s factual findings for clear error. In re Nortel

Networks, Inc., 669 F.3d 128, 137 (3d Cir. 2011).

       We agree that the record supports the District Court’s conclusion that the County

was entitled to summary judgment with respect to the Rental Property. The record

establishes that the County Tax Claim Bureau wrote off all pre-petition real estate taxes,

costs, interest, and penalties after the Bankruptcy Court approved the settlement
                                             3
agreement. Furthermore, according to the County, “[a]t no time subsequent to the filing

of Mr. Olick’s Bankruptcy Petition has the Northampton County Tax Claim Bureau made

any effort of any kind to collect pre-petition taxes or associated charges for the [Rental

Property] other than by filing a proper Proof of Claim,” which was later disallowed.

Olick did not present any evidence to rebut the record. Instead, he alleged that a

discrepancy between the “approximate upset price” listed on the tax sale notice and the

amount of unpaid taxes reflected on a 2010 Reminder Notice indicated that the County

was trying to collect taxes on the Rental Property which pre-dated his bankruptcy case.

The County explained, however, that the amounts differed because the “approximate

upset price” was based on “all taxes, both current and delinquent,” and did “not include

any of the amounts that had been written off,” while the Reminder Notice pertained to

“2010 unpaid real estate taxes only . . . .”

       The District Court also properly affirmed the Bankruptcy Court’s entry of

summary judgment with respect to the Lot Property. When Olick filed the bankruptcy

petition in March 2007, delinquent real estate taxes were owed on the Lot Property. But

Olick did not own the Lot Property at that time; instead, it was owned by the Olick

Family Trust. Notably, the Lot Property was not listed in Olick’s bankruptcy schedules

as an asset and was not part of the bankruptcy estate. Olick argues, nevertheless, that the

County’s efforts to collect the delinquent taxes on the Lot Property violated the

confirmed plan and the settlement agreement. We disagree. As the Bankruptcy Court

explained, the delinquent taxes on the Lot Property “passed through the bankruptcy case
                                               4
unaffected.” Olick, 517 B.R. at 562. And to the extent that the Bankruptcy Court had

jurisdiction to resolve a dispute related to the settlement agreement, see In re Resorts

Int’l, Inc., 372 F.3d 154, 163-64 (3d Cir. 2004), it correctly determined that “there is no

basis to conclude that the parties intended that the County would release its claims for

pre-petition taxes owed against the . . . Lot Property.”1 Olick, 517 B.R. at 563.

         For the foregoing reasons, we will affirm the judgment of the District Court.2




1
  We also agree that Olick’s claims for fraud, negligence, and conversion are wholly
dependent upon a determination that his rights were violated under the confirmed plan
and the settlement agreement. Because we conclude that his rights were not violated, his
state law claims lack merit.
2
    Olick’s motion for transcripts is denied.
                                                5